Citation Nr: 0030219	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1944 to August 1945.  
The appellant is the widow of the veteran.

This appeal is from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

In February 2000, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence.  The RO has executed the Board's instructions to 
the extent possible, and the case is returned to the Board to 
complete appellate review.


FINDINGS OF FACT

1.  The veteran died in August 1997 of sudden coronary 
occlusion due to or as a consequence of arteriosclerotic 
cardiovascular disease.

2.  At the time of death, the veteran was service connected 
for residuals of gunshot wounds of the right forearm, left 
radius, and left buttock, and for an anxiety reaction, with a 
combined disability rating of 70 percent.

3.  The veteran did not have arteriosclerotic cardiovascular 
disease prior to service nor did he develop arteriosclerotic 
cardiovascular disease in service or to a degree of 10 
percent within one year of his separation from service.

4.  Neither sudden coronary occlusion nor arteriosclerotic 
cardiovascular disease was related to any in-service disease 
or injury.

5.  Neither sudden coronary occlusion nor arteriosclerotic 
cardiovascular disease was caused or aggravated by the 
service-connected anxiety reaction.

6.  The medical evidence does not establish that the service-
connected residuals of gunshot wounds of the right forearm, 
left radius, and left buttock, or anxiety reaction caused, or 
contributed substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's July 1944 physical examination report upon 
entrance into service was negative for complaints, findings, 
or diagnosis of cardiovascular disease.  The veteran 
sustained multiple shell fragment wounds in combat in 
February 1945.  Service hospital records from the subsequent 
hospitalization showed no cardiovascular abnormality.  

The veteran filed his initial application for VA disability 
compensation in August 1945.  The application was silent 
regarding cardiovascular disease or any other heart 
condition.  The veteran reported his marriage in January 1940 
to the appellant.

The veteran had a VA examination in July 1946, at which time 
he reported he had had no medical treatment since his 
discharge from service.  Cardiovascular examination was 
normal.  VA medical examination reports of April 1947 and 
December 1956 also reported normal cardiovascular findings.

In a December 1956 VA psychiatric examination, the veteran 
reported that his heart beat fast when he was nervous, that 
he awakened at night smothering, and that he had sinus and 
bowel disturbances when he became excited.  The diagnosis was 
anxiety reaction, chronic, moderate, manifested by cardiac 
symptoms, smothering spells, diarrhea, irritability, 
excitability, restlessness, insomnia, nightmares, combat 
dreams, fatigability, excessive worry, depression, paranoid 
attitude, tension, anxiety, dermographia and tremor.

A death certificate dated August 9, 1997, indicates that the 
veteran died at a private hospital.  The signing physician, 
who attended the veteran as coroner, listed sudden coronary 
occlusion as the immediate cause of death, indicating there 
was no interval between the onset of the occlusion and the 
time of death.  The coroner noted the occlusion was due to or 
a consequence of arteriosclerotic cardiovascular disease.  
The approximate interval between onset of this condition and 
death was listed as unknown.  The coroner listed no other 
underlying or contributing cause.  The certificate indicates 
that no autopsy was performed.

At the time of death, the veteran was service connected for 
residuals of gunshot wounds of the right forearm, left 
radius, and left buttock, and for an anxiety reaction, with a 
combined disability rating of 70 percent.

In her February 1998 notice of disagreement, the appellant 
reported that the veteran had heart trouble upon entrance 
into service and that she remembered him complaining about 
it.  She reported he was treated for his nervous condition in 
late 1945 at the San Antonio, Texas, VA Medical Center 
(VAMC).  

Pursuant to a request for records by the RO, the San Antonio 
VAMC reported to the RO in March 1998 that it opened in 1973 
and did not have the veteran in its database.
  
Through her representative's December 1999 brief, the 
appellant asserted the doctors do not know the cause of the 
veteran's death because there was no autopsy.  She also 
asserted that the veteran sought treatment for a heart 
condition within one year after discharge from service.  She 
further asserted that psychiatric conditions such as 
generalized anxiety disorder have been proven to cause heart 
problems.  She averred that the veteran's December 1956 
report of rapid heart beat associated with nervousness and 
the VA examiner's diagnosis of anxiety reaction manifested by 
cardiac symptoms proved the beginning of heart problems 
stemming from service-connected anxiety reaction at that 
time.

In February 2000, the Board remanded this case to the RO to 
request that the appellant authorize VA to obtain the 
veteran's terminal hospital records and records from any 
other medical providers who had treated the veteran for his 
heart condition or for his anxiety disorder.  The remand 
stressed the importance of such records to the appellant's 
claim.  The RO wrote the appellant in March 2000 at her 
current address of record seeking authorization to obtain the 
described records, or, alternatively, for the appellant to 
provide the records.  The appellant did not respond to the 
request. 


II.  Analysis

The appellant has submitted a complete application for 
Dependency and Indemnity Compensation (DIC) benefits.  In 
accordance with the Board's February 2000 remand, VA 
attempted to assist the appellant in obtaining evidence 
pertinent to her claim.  She did not respond.  "The duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA has discharged 
its duty to assist the appellant to prosecute her claim for 
DIC based on service connection of the cause of the veteran's 
death.  Veterans Claims Assistance Act of 2000, H.R. 4864 
(Nov. 9, 2000) (sections to be codified at 38 U.S.C. §§ 5102 
to 5107).  A VA medical opinion is not warranted in this 
case, as the appellant failed to provide evidence necessary 
to obtain the records upon which such an opinion must be 
based, including the veteran's terminal report of 
hospitalization.

Regarding the appellant's report of the veteran's treatment 
at the San Antonio, Texas, VAMC in 1945, in light of the fact 
that the facility at which the appellant alleged the 
veteran's treatment in 1945 did not then exist, the Board 
does not construe there to be notice of VA treatment records 
from 1945 to deem constructively of record in this case.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2000).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection 
for cardiovascular disease may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this case, the appellant specifically alleged that the 
veteran had heart problems upon entrance, during, and 
immediately following separation from service, that he was 
treated for a heart problem within one year following 
discharge from service, and that such heart problem caused 
the veteran's death.  See 38 C.F.R. § 3.312 (2000).  
Alternatively, she asserts that his service-connected anxiety 
disorder caused or materially contributed to his death by 
sudden coronary occlusion due to or as a consequence of 
arteriosclerotic cardiovascular disease by causing a heart 
condition beginning in 1956.  38 C.F.R. § 38 C.F.R. 
§ 3.312(b), (c) (2000).

First, regarding the appellant's assertion that the veteran's 
cause of death is not known because there was no autopsy, the 
Board can only respond that it is bound by the evidence 
before it.  Whether an autopsy that was not performed might 
have shown another cause of death than the one reported is 
not material to the case.  The Board cannot speculate what 
another cause might have been.  The appellant has not 
submitted evidence of another cause.  To the extent that she 
asserts that service-connected anxiety caused a fatal heart 
condition, she concedes that death was due to a heart 
condition.  Absent evidence of some other cardiac or 
cardiovascular pathology than that shown on the death 
certificate, the Board is constrained to conclude the cause 
is that shown in the only available medical document.  The 
Board also cannot speculate that or how an autopsy might have 
shown the effect of anxiety on the heart.

The diagnosis of a specific cardiovascular disease requires 
medical expertise.  The appellant is not competent to proffer 
her opinion of the state of the veteran's cardiovascular 
health as evidence of the existence of a specific diagnosis, 
because she lacks the medical expertise to diagnose 
cardiovascular disease.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  For the same reason, her recollection that the 
veteran complained of "heart trouble" before, during, or 
immediately after service is not probative of the existence 
of arteriosclerotic cardiovascular disease at any point in 
time, even assuming the truth of her report that the veteran 
complained of "heart trouble" at the time he entered 
service.

The Board weighs the service medical records, initial 
application for VA benefits, and the July 1946 VA examination 
report against the appellant's recent statements.  The 
records contemporaneous with service and that recorded 
information from the veteran are more credible and more 
probative regarding whether he had any cardiac or 
cardiovascular illness before, during, or after service than 
are the appellant's recent statements.

The appellant has not submitted any medical evidence that 
shows the veteran had arteriosclerotic cardiovascular disease 
prior to service.  He is presumed to have been in sound 
condition upon entrance into service except as to conditions 
noted at the time of entrance or shown by clear and 
unmistakable (obvious and manifest) evidence to have 
preexisted service.  38 C.F.R. § 3.304(b) (2000).  The 
appellant's recollection of the veteran's complaints of heart 
trouble is not clear and unmistakable evidence that he had 
arteriosclerotic cardiovascular disease prior to entrance 
into service.  Absent evidence of preexistence of 
arteriosclerotic cardiovascular disease, there can be no 
finding of service connection based on aggravation by service 
of arteriosclerotic cardiovascular disease.  See 38 C.F.R. 
§ 3.306 (2000).

There is no evidence that the veteran suffered 10 percent 
disability due to arteriosclerotic cardiovascular disease 
within one year following separation from service.  Most 
significantly, the veteran's July 1946 statement directly 
contradicts the appellant's statement that he had treatment 
in the year following separation.  The Board finds the 
veteran's July 1946 account of his past year more credible 
and probative of whether he had treatment for a heart 
condition in the year after service than is the appellant's 
50-year-old recollection.  Consequently, the cause of the 
veteran's death cannot be service connected by application of 
a statutory presumption that allows service connection for 
arteriosclerotic cardiovascular disease even if it was not 
shown in service, if it was shown to be 10 percent disabling 
within a year after service.  See 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Examination of the 
cardiovascular system was normal in July 1946.

There is no evidence that arteriosclerotic cardiovascular 
disease, or any other cardiovascular condition was noted in 
service.  If a condition was not noted in service, service 
connection cannot be established by showing continuity of 
symptomatology between a condition diagnosed after service 
and a condition noted in service.  See 38 C.F.R. § 3.303(b) 
(2000).  Moreover, the record, other than the appellant's 
statements, is silent about heart disease (as distinguished 
from cardiac symptoms of anxiety) from the date of entrance 
into service until the date of the veteran's death.  Without 
any medical evidence of heart disease in service or diagnosis 
until the date of death, service connection for 
arteriosclerotic cardiovascular disease first diagnosed after 
service cannot be found based on all the evidence of record 
including that pertaining to service.  38 C.F.R. § 3.303(d) 
(2000).  There is no medical evidence of record relating 
coronary occlusion or arteriosclerotic cardiovascular disease 
to any in-service disease or injury.

The appellant's assertion that the veteran's heart disease 
began in 1956 is patently inconsistent with her assertion 
that the veteran had heart disease upon entrance into 
service, but it constitutes an alternative theory of service 
connection for the cause of the veteran's death.  Her medical 
opinion that his report of rapid heart beat when nervous is 
evidence of the onset of heart disease is an uncorroborated 
lay medical opinion that is not probative of the accuracy of 
the assertion.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The December 1956 psychiatric diagnosis does not corroborate 
the assertion.  The psychiatric examiner only noted cardiac 
symptoms related to anxiety, i.e., rapid heart beat.  He did 
not diagnose any cardiac pathology.  Moreover, the medical 
finding of no cardiovascular abnormality outweighs the 
psychiatric finding of cardiac manifestations of anxiety as 
regards the question whether there was cardiac pathology at 
that time.  

The December 1956 finding of cardiac symptoms related to 
anxiety is not probative evidence that anxiety caused or 
aggravated arteriosclerotic cardiovascular disease.  There is 
no medical evidence of record to support such a conclusion.  
Consequently, arteriosclerotic cardiovascular disease is not 
shown by this evidence to be service connected secondary to 
the anxiety disorder.  See 38 C.F.R. § 3.310(a) (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995).

The appellant's assertion that a relationship between anxiety 
and heart disease is proven is unsupported by any medical 
evidence or record.  Her lay opinion that anxiety caused or 
contributed either to arteriosclerotic cardiovascular disease 
or directly to the sudden occlusion lacks probative value as 
evidence, because she lacks the medical expertise to proffer 
such an opinion as evidence.  Espiritu, 2 Vet. App. 492.

Finally, regarding the veteran's service-connected 
disabilities, minor service-connected disabilities of a 
static nature, and musculoskeletal disabilities generally, 
are not held to have contributed to death due primarily to 
unrelated causes, and where a vital organ is not involved.  
38 C.F.R. § 3.312(c)(2) (2000).  The veteran's service-
connected disabilities are shown to have been minor, static 
or quiescent.  None involved a vital organ.  There was no 
rating action or medical evidence of change in the veteran's 
psychiatric status or in his musculoskeletal disabilities 
after December 1956.  The veteran's service-connected 
disabilities were of a sort not generally held to contribute 
to death from sudden coronary occlusion.  38 C.F.R. 
§ 3.312(c)(2) (2000).

There is no medical evidence showing that the service-
connected disabilities, or any of them, caused or contributed 
to cause the death of the veteran.  Absent any such evidence, 
the Board must find the preponderance of the evidence to be 
against the appellant's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations. 38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

